Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not
be regarded as precedent or cited
before any court except for the purpose
                                                                   FILED
                                                                Jul 25 2012, 9:26 am
of establishing the defense of res
judicata, collateral estoppel, or the law                               CLERK
of the case.                                                          of the supreme court,
                                                                      court of appeals and
                                                                             tax court




ATTORNEY FOR APPELLANT:                              ATTORNEYS FOR APPELLEE:

MARK F. JAMES                                        GREGORY F. ZOELLER
Anderson Agostino & Keller, P.C.                     Attorney General of Indiana
South Bend, Indiana

                                                     GARY R. ROM
                                                     Deputy Attorney General
                                                     Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

K.S.B., A Child Alleged to be a                      )
Delinquent Child,                                    )
                                                     )
        Appellant-Defendant,                         )
                                                     )
               vs.                                   )      No. 71A03-1112-JV-602
                                                     )
STATE OF INDIANA,                                    )
                                                     )
        Appellee-Plaintiff.                          )


                     APPEAL FROM THE ST. JOSEPH PROBATE COURT
                           The Honorable Peter J. Nemeth, Judge
                              Cause No. 71JO1-1109-JD-484


                                            July 25, 2012

                 MEMORANDUM DECISION – NOT FOR PUBLICATION

BARNES, Judge
                                       Case Summary

          K.S.B. appeals the juvenile court’s decision to place him in the custody of the

Southwest Indiana Regional Youth Village (“Southwest”) following his delinquency

adjudication for intimidation. We affirm.

                                            Issue

          K.S.B. raises one issue on appeal, which we restate as whether the juvenile court

abused its discretion in determining his placement.

                                            Facts

          On September 21, 2011, K.S.B. and his mother were in a heated argument at their

home in St. Joseph County. K.S.B. was fifteen years old at the time and did not want to

attend school or go to his scheduled doctor’s appointment. His mother called the police.

When the police arrived, they observed K.S.B. screaming, cursing, punching walls, and

throwing objects. K.S.B. threatened to harm his mother while the police were present,

and he was taken into custody. K.S.B. tested positive for marijuana at the time of his

arrest.

          On October 3, 2011, the State filed a delinquency petition alleging K.S.B.

committed what would be intimidation as a Class A misdemeanor and criminal mischief

as a Class B misdemeanor if committed by an adult. On October 12, 2011, pursuant to a

plea agreement, K.S.B. admitted to the allegation of intimidation, and the State dismissed

the criminal mischief allegation. At the guilty plea hearing, the juvenile court granted the

probation department’s request for risk and family assessment of K.S.B.
                                              2
       Dr. Warren Sibilla performed K.S.B.’s risk and family assessment for the

Probation Department. The risk and family assessment demonstrated that K.S.B. resides

with his mother, his mother’s girlfriend, his paternal uncle, his older sister, and his older

sister’s two-year-old son. According to his mother, K.S.B.’s behavioral issues began

when he was seven years old. For years, K.S.B. abused his mother and other members of

the household verbally and physically. All of her attempts to use traditional punishment

failed, and K.S.B.’s behavior continued.

       His mother was unable to enforce any rules in the house. She unsuccessfully

instituted a 10:00 pm curfew. K.S.B. recognized that there were no rules in the house,

and he avoided any punishment by running away. He admitted that he did not attend

school on a regular basis and that he often argued with his mother. He also admitted to

assaulting his mother several times.

       Beginning in May 2007, K.S.B. received psychiatric care through the Madison

Center. He was at first given medication to control his behavior but stopped taking it

because of a heart condition. He completed a day treatment program at Madison Center,

and before the end of his treatment in 2008, he was diagnosed with anxiety disorder and

attention deficit hyperactivity disorder.

        Dr. Sibilla was particularly worried about K.S.B.’s violent tendencies and

recommended immediate intervention. Dr. Sibilla found K.S.B. to be remorseful for his

actions and insightful as to his mental health issues. K.S.B.’s IQ test revealed an average

intelligence. Dr. Sibilla ultimately found that K.S.B. was at risk to commit further acts of
                                             3
violence in the future. K.S.B. also admitted to abusing alcohol, marijuana, cocaine, and

prescription pills, including vicodin, xanax, klonopin, and lithium. He acknowledges his

substance abuse problem and wants assistance to address it.

       During the family assessment, Dr. Sibilla noted that K.S.B.’s mother presented

classic borderline personality disorder, and he determined, that until she was willing to

acknowledge her role in K.S.B.’s behavior, K.S.B. should not return home. Dr. Sibilla

believed that under no circumstances would K.S.B. be able to receive the proper mental

health care while living at home.

       As a result of Dr. Sibilla’s assessment of both K.S.B. and the family, the probation

department recommended that K.S.B. be placed in the residential treatment program at

Southwest, which is located in Knox County. The juvenile court found that K.S.B.’s

mental health and substance abuse needs could be treated there and ordered placement at

Southwest. K.S.B. now appeals this placement.

                                        Analysis

       K.S.B. argues that the trial court abused its discretion by placing him in the

custody of Southwest. “Subject to the statutory considerations of the welfare of the child,

the safety of the community, and the policy of favoring the least harsh disposition,” the

placement of a child determined to be delinquent is left to the sound discretion of the

juvenile court. J.S. v. State, 881 N.E.2d 26, 28 (Ind. Ct. App. 2008). We review such a

disposition under an abuse of discretion standard. Id. Such an abuse of discretion occurs

when the juvenile court’s action is clearly against the logic and effect of the facts and
                                            4
circumstances before it or the reasonable, probable, and actual inferences drawn

therefrom. Id.

      We recognize that the purpose of the juvenile process is vastly different from the

criminal justice system. Jordan v. State, 512 N.E.2d 407, 408 (Ind. 1987). Rehabilitation

is the goal of the juvenile process so children will not become criminals as adults. R.H.

v. State, 937 N.E.2d 386, 388 (Ind. Ct. App. 2010). Consequently, juvenile courts have a

variety of placement choices for children with delinquent problems. Id.

      Indiana Code Section 31-37-18-6 provides:

              If consistent with the safety of the community and the best interest
          of the child, the juvenile court shall enter a dispositional decree that:

             (1) is:

                 (A) in the least restrictive (most family like) and
                     most appropriate setting available; and

                 (B) close to the parent’s home, consistent with best
                     interests and special needs of the child

             (2) least interferes with family autonomy;

             (3) is least disruptive of family life;

             (4) imposes the least restraint on the freedom of the child and
                 the child’s parent, guardian, or custodian; and

             (5) provides a reasonable opportunity for participation by the
                 child’s parent, guardian, or custodian.
K.S.B. contends that, by placing him in Southwest, the juvenile court failed to consider

intermediate placements and therefore disregarded the statutory directive to select the

least restrictive placement. We disagree.
                                              5
       A policy of the least restrictive placement is essential in attaining the ultimate goal

of rehabilitation, but safety, including that of the child, the family, and the public at large,

may be a limiting factor in enacting this policy. See J.S., 881 N.E.2d at 28-29. K.S.B.

has a violent history in his home. K.S.B. admitted to intimidating his mother, which

would be a Class A misdemeanor if he were an adult. He admitted to assaulting his

mother both verbally and physically on multiple occasions. His mother claims that he

has also abused other members of the household. In his report, Dr. Sibilla worried about

K.S.B.’s violent tendencies and recommended immediate intervention. Dr. Sibilla also

determined that K.S.B. was likely to be violent in the future.

       K.S.B.’s mother described her household as a place of fear, and we believe that

there are serious safety concerns for both K.S.B. and his family. The safety concerns in

this case require placement in a monitored facility.

       Dr. Sibilla also concluded that K.S.B. would be unable to receive adequate

treatment while remaining with his mother. Dr. Sibilla diagnosed K.S.B.’s mother with

classic borderline personality disorder and recommended that she seek mental health

treatment as well. She seems to be a contributing factor to K.S.B.’s mental health issues,

and his removal from the home appears to be the most appropriate placement.

       K.S.B. further argues that his placement is inappropriate because it is not the

closest possible option to his home. This argument fails to take full account of K.S.B.’s

needs at this time. K.S.B. has extensive and apparently severe substance abuse issues.

His treatment requires a balance of both mental health and substance abuse counseling.
                                               6
Few places are equipped to provide such intricate treatment. K.S.B. has not listed any

alternative placement facilities, and the juvenile court again has broad discretion in

determining placement.

          The lack of stability at home as described in Dr. Sibilla’s family assessment is

certainly a large contributor to K.S.B.’s mental health issues. K.S.B.’s mother stated that

she has stopped trying to provide normal consequences for K.S.B.’s actions because they

do little to curb his behavior. She also stated that perhaps she involves police officers too

often in disciplining K.S.B. This instability at home required the juvenile court to

intervene and decide the appropriate and least restrictive placement for K.S.B. We find

that Southwest is entirely appropriate for the treatment that K.S.B. requires.

                                         Conclusion

          The juvenile court did not abuse its discretion by placing K.S.B. at Southwest. We

affirm.

          Affirmed.

FRIEDLANDER, J., and MAY, J., concur.




                                               7